Citation Nr: 1031475	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  03-27 997	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus with end 
stage renal disease, diabetic retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary artery disease, to include 
as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
insulin dependent diabetes mellitus with diabetic retinopathy, 
peripheral neuropathy, diabetic gastroparesis, renal disease, and 
coronary artery disease, to include as being the result of 
exposure to herbicides.  

In November 2003 and May 2004, the Board remanded the claim for 
additional development and adjudicative action.  After completion 
of the Board's requested development, the case was returned for 
appellate review.  

In November 2005, the Board denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus with end 
stage renal disease, diabetic retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary artery disease, to include 
as being the result of exposure to herbicides.  In March 2006 and 
April 2006, the Veteran's attorney filed motions for 
reconsideration of the Board's November 2005 decision based upon 
the discovery of new and material evidence in the form of 
pertinent military records from the service department.  In June 
2006, a Deputy Vice Chairman of the Board granted the motion.  As 
such, by an expanded panel, in July 2009 the Board remanded the 
matter replacing the prior Board decision which had been vacated 
by the granting of the reconsideration motion.  38 U.S.C.A. § 
7103(b)(1)(B)(3); see also VAOPGCPREC 70-91, VAOPGCPREC 89-90.  
The case has been returned to the Board for further appellate 
review.  

The Veteran submitted additional argument in February 2010.  
However, the Board finds that no additional action is warranted.  
The arguments set forth by the Veteran were previously considered 
and addressed by the RO.  More importantly, in this 
correspondence the Veteran has clearly expressed the desire to 
have his claim adjudicated at this time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT  

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era.   

2.  Competent evidence of a nexus between diabetes mellitus with 
end stage renal disease, diabetic retinopathy, peripheral 
neuropathy, diabetic gastroparesis, and coronary artery disease, 
including exposure to herbicides, and service is not of record.  


CONCLUSION OF LAW

Diabetes mellitus with end stage renal disease, diabetic 
retinopathy, peripheral neuropathy, diabetic gastroparesis, and 
coronary artery disease, was not incurred in or aggravated by 
active service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran contends that service connection is warranted for his 
diabetes mellitus because he was exposed to Agent Orange during 
his active military service.  In an April 2000 personal 
statement, the Veteran stated that he was sent to Vietnam on the 
U.S.S. Truxtun and was temporarily assigned to work in a 
helicopter involved in combat flights.  He indicated on one 
occasion while flying over a jungle and shooting enemies, he was 
shot in the forehead.  The pilot landed and he was transported to 
a medic for his injuries.  The Veteran stated that he was 
informed that he would be awarded a Purple Heart, but "they 
forgot [and] continue[d] fighting . . . ."  Thereafter, he was 
transferred to the U.S.S. Hollister and worked as an armed guard.  
During this time, the Veteran admitted in a December 2001 
statement that he was also physically on ground in Vietnam for 
military details.  He explained that some of the details required 
him to travel to fire bases and recover remains as well as help 
with resupply units.  The Veteran further added in a January 2003 
affidavit that he went on multiple shore leaves in the Da Nang 
area in Vietnam while stationed on the U.S.S. Truxtun and U.S.S. 
Hollister.  The Veteran asserts that his diabetes mellitus, 
resulting in end stage renal disease, diabetic retinopathy, 
peripheral neuropathy, diabetic gastroparesis, and coronary 
artery disease, is attributable to his active military service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' (Court's) case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires, medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  38 
C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 
(1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In adjudicating a claim, the Board must assess the competence and 
credibility of lay statements of the Veteran.  The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal 
Circuit reaffirmed that VA must consider the competency of lay 
evidence in order to determine if it is sufficient to establish a 
nexus.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for diabetes mellitus with end stage renal 
disease, diabetic retinopathy, peripheral neuropathy, diabetic 
gastroparesis, and coronary artery disease.  The earliest 
evidence of diabetes mellitus contained within the record is in a 
June 1994 private treatment record.  Also, an October 2003 
private medical report notes that the Veteran suffers from 
insulin-dependent diabetes mellitus with hypertension, 
atherosclerosis, endstage renal failure, peripheral vascular 
disease, diabetic retinopathy, and peripheral neuropathy.  The 
Board notes that the Veteran's end stage renal disease, diabetic 
retinopathy, peripheral neuropathy, diabetic gastroparesis, and 
coronary artery disease are all related disorders to the 
Veteran's diabetes mellitus.  The Veteran does not maintain that 
these disabilities were incurred during service and the evidence 
does not show such; rather, he maintains that they have 
manifested as a result of his diabetes mellitus.  Thus, the focus 
of the decision will be on his diabetes mellitus and whether it 
is attributable to the Veteran's active military service.  

At the outset, the Board notes that the above-described Agent 
Orange presumption applies only to Veterans' whose service 
included on land duty or visitation in the Republic of Vietnam.  
Specifically, the Veteran's attorney asserts that the objective 
evidence of record confirms that the U.S.S. Hollister was 
anchored at various ports during the time the Veteran was serving 
on the vessel in Vietnam; therefore, he was as likely as not to 
have gone ashore.  

The Board has carefully considered the Veteran and his attorney's 
statements as to the Veteran's exposure to herbicides during 
service.  However, there is no objective evidence of record, and 
the Veteran has identified none, which would establish his 
exposure to herbicides.  In this regard, service personnel 
records show that the Veteran was stationed on the U.S.S. 
Cogswell, U.S.S. Hollister, and the U.S.S. Truxtun during his 
military service.  It was also noted that he served in the 
contiguous waters of Vietnam during the periods of October 24, 
1969 to November 9, 1969; November 30, 1969 to December 18, 1969; 
and February 21, 1970 to March 4, 1970.  While aboard the ships, 
the Veteran was a seaman apprentice.  

According to the ship history for the U.S.S. Hollister, the ship 
traveled to the II Corps Area in the Republic of Vietnam in 
February 1970.  On February 22, 1970, the ship commenced Naval 
Gun Fire Support (NGFS) and anchored in Baie de Van Fong, 
Vietnam, on February 23, 1970.  Thereafter, the ship anchored 
several times for NGFS while enroute to Qui Nhon, Vietnam.  The 
ship also anchored for NGFS again in Le. Bonnet in March 1970.  
It was specifically noted that during this time, the U.S.S. 
Hollister performed anti-submarine screening and plane guarding 
duties for aircraft carriers, launched air attacks into South 
Vietnam, and fired in support of U.S. ground forces as a Naval 
Gunfire Support Ship.  

In June 2004, the National Personnel Records Center (NPRC) 
determined that while the Veteran served aboard the U.S.S. 
Truxtun and the U.S.S. Hollister, both which were in the official 
waters in Vietnam, they were unable to determine whether or not 
the Veteran had in-country service in Vietnam.  Furthermore, 
although the U.S.S. Hollister's ship history reports being 
anchored several times while in Vietnam, there is no indication 
that the ship anchored in a port.  A ship may be anchored at sea, 
which is more likely what occurred with the U.S.S. Hollister 
since it provided NGFS in Vietnam.  Based on the ship's history, 
the U.S.S. Hollister did arrive on land throughout its history as 
noted, for example in November 1970 when it was in port in Pearl 
Harbor, Hawaii, but there is no evidence showing that the U.S.S. 
Hollister was in port or moored while in Vietnam.  

The Veteran's service personnel records only show that the 
Veteran was aboard the U.S.S. Hollister, with no evidence of the 
Veteran ever leaving the ship while stationed in Vietnam.  Again, 
official records are significant for the fact that they do not 
show that the ship anchored in a port in Vietnam.  The regulation 
requires the Veteran to have set foot within land borders of 
Vietnam for the presumptive service connection to attach, and a 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to the presumptive 
connection.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 
See also VAOPGCPREC 27-97.  There is no objective supporting 
evidence of record showing that the Veteran stepped foot on land 
in Vietnam.  

The Board has reviewed the Veteran's statements regarding 
actually setting foot in Vietnam.  However, the Board does not 
find such statements to be credible.  In this regard, the Veteran 
has furnished accounts of various incidents which have not been 
documented or supported by other evidence.  For example, in an 
April 2000 statement, the Veteran gave an account of being shot 
in the forehead while flying over a jungle in a helicopter.  He 
claims that the pilot landed and he was treated by a medic and 
was to be awarded the Purple Heart.  There is nothing that 
documents this incident or this injury.  He later reported having 
no food or water and that he and others were forced to eat plants 
and animals from the river.  Again, there is nothing to support 
such a story.  He also reported being physically on ground and 
traveling to fire bases and recovering remains.  Again, there is 
no supporting evidence.  The Board views these various accounts 
to be inconsistent with official records which fail to show that 
the ships he was assigned to anchored in port in Vietnam.  
Moreover, the details of some of these accounts furnished by the 
Veteran suggest some degree of embellishment which also 
diminishes the credibility of his basic contention that he was 
physically in Vietnam.  In sum, the Board declines to accept the 
Veteran's bare allegation that he was physically in Vietnam.  
There is therefore no presumption that he was exposed to 
herbicides and service connection for diabetes mellitus on a 
presumptive basis is not warranted. 

The record also presents no basis to grant service connection for 
diabetes mellitus, on a direct basis.  Review of the Veteran's 
service treatment records are absent of any complaints, 
treatment, or diagnosis relating to diabetes mellitus.  Upon 
discharge from service, clinical evaluation of the Veteran's 
endocrine system was normal and urinalysis testing for sugar was 
negative, as reflected in the October 1970 release from active 
duty examination report.  Post service treatment records 
beginning in June 1994 note the Veteran's diagnosis of insulin-
dependent diabetes mellitus.  

As previously stated, the first objective medical evidence that 
the Veteran has diabetes mellitus, type II, was in June 1994, 
many years after service.  There is no objective medical evidence 
of record of the claimed disability during service or immediately 
thereafter.  Nor is there any competent evidence showing that his 
diabetes mellitus became manifest to a compensable degree within 
the first year after the Veteran's discharge from service.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be 
medical evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observations is competent).  Such evidence is 
lacking in this case.  No medical professional has provided 
competent medical evidence linking the diagnosis of diabetes 
mellitus, to any aspect of the Veteran's active service, to 
include his alleged exposure to herbicides in service, and the 
Veteran has not alluded to the existence of any such opinion.  
Therefore, there is no probative medical evidence suggesting a 
link between the Veteran's period of service and his current 
diagnosis of diabetes mellitus.  

The Board also notes that the Veteran's attorney has asserted 
that the Veteran is a combat Veteran and the provisions of 38 
U.S.C.A. § 1154(b) should apply to his claim.  Specifically, he 
was involved in land battles during service based upon his lay 
evidence.  Since he was "in country" in Vietnam due to combat, 
service connection for diabetes mellitus is warranted.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to 
combat Veterans, "The Secretary shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2009).  

However, the Court has further held that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service incurrence, 
it does not relate to questions of whether the Veteran has a 
current disability or whether there was a nexus between the in-
service event and the current disability.  

Service records reflect that the Veteran had active service from 
February 1969 to November 1970, and his DD Form 214 shows that 
his military occupational specialty (MOS) was a boatswain's mate 
(BM-0000).  The Veteran's service awards include the National 
Defense Service Medal, Vietnam Service Medal, and the Vietnamese 
Campaign Medal.  In a March 1970 report regarding termination of 
temporary additional duty, it was noted that the Veteran was 
authorized combat pay for the months of October, November, and 
December of 1969 and February and March of 1970.  The Veteran's 
service records do not reflect that he served in combat nor are 
there any other military records showing that the Veteran had 
combat service.  Nevertheless, even if the Veteran had combat 
service, he still needs competent evidence relating his current 
disability to service.  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.  See Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Additionally, and as previously 
stated, there is no competent evidence of record showing that the 
Veteran's disability is related to his active military service.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply in 
this case.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his diabetes mellitus is caused by his military 
service.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
complexity of the determination of medical etiology, requires 
professional evidence.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
diabetes mellitus requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  Thus, because of the 
medical complexity of the matter, the Veteran simply is not 
competent to render such an opinion or attempt to present lay 
assertions to establish a nexus between his current diagnosis and 
service. 

The Board notes that in regards to the Veteran's related 
disorders of end stage renal disease, diabetic retinopathy, 
peripheral neuropathy, diabetic gastroparesis, and coronary 
artery disease, because service connection is not warranted for 
the Veteran's diabetes mellitus, service connection for the above 
stated related disorders are denied as a matter of law.  See 
generally 38 C.F.R. § 3.310 (2009).

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus with end stage renal disease, 
diabetic retinopathy, peripheral neuropathy, diabetic 
gastroparesis, and coronary artery disease, to include as being 
the result of exposure to herbicides, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the Veteran.  In the 
January 2004 letter, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence needed 
to show he had a current disability, a disease or injury in 
service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records or medical opinions.  See also 
the May 2004 and March 2009 VCAA letters.  Although the VCAA 
letter was not issued prior to the September 2002 rating 
decision, the Board notes that any timing deficiency in this 
respect has been cured by the readjudication of the claim in the 
July 2005 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or a SSOC, is sufficient to cure a 
timing defect).  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, a March 
2009 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  Although this notice was not issued 
before the rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records, 
service personnel records, VA outpatient treatment records from 
April 2000 to November 2000, private treatment records dated 
October 1997 to August 2009, and records from the Social Security 
Administration (SSA).

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection for 
diabetes mellitus with end stage renal disease, diabetic 
retinopathy, peripheral neuropathy, diabetic gastroparesis, and 
coronary artery disease, to include as being the result of 
exposure to herbicides, VA was not under an obligation to provide 
an examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the disability and his active service.  The RO informed the 
Veteran that he would need medical evidence of a relationship 
between his disability and service, and the Veteran has not 
provided such evidence or indicated where such evidence may be 
found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for diabetes mellitus with end 
stage renal disease, diabetic retinopathy, peripheral neuropathy, 
diabetic gastroparesis, and coronary artery disease, to include 
as being the result of exposure to herbicides is denied.  



			
	ALAN S. PEEVY	RAYMOND F. FERNER
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


